DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
From the Office Action filed on 25 October 2021, claims 3 and 10 are amended, the amendment to claim 10 overcomes the 112(b) rejection, and claims 1-10 remain pending in the application.
The 102 and 103 rejections are maintained in this Office Action.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nachtmann et al (US 2011/0177423 A1). Hereinfter referred to as Nachtmann.
Regarding claim 1, Nachtmann discloses an electrochemical cell (“polymer electrolyte membrane fuel cell” [0002]) that comprises
a single positive electrode (“cathode” [0020], 20 Fig. 5),
a single negative electrode (“anode” [0020], 21 Fig. 5),
a separator that is disposed between the positive electrode and the negative electrode (“membrane” [0020], 22 Fig. 5), wherein the positive electrode, the negative electrode 
an electrically-insulating frame disposed between portions of the positive electrode and the negative electrode (“structural film layer” [0019], comprising of 25a and 25b Fig. 5) so as to isolate the positive electrode and the negative electrode (Fig. 5 where there is space between 20 and 21 due to structural film layer 25a and 25b, and [0004] wherein the structural film layer of the invention of Nachtmann serves a purpose of “Protecting the membrane from gas diffusion media fiber puncture” where “short circuiting the assembly” occurs), the frame having an outer peripheral edge that protrudes outward relative to a peripheral edge of the positive electrode and the negative electrode (Fig. 5 where 25a and 25b have one outer edge that protrudes from the outer edge of the positive and negative electrodes), and
a sealing material layer residing between the positive electrode and the negative electrode (“Adhesive” [0020], 27 Fig. 5), the sealing material layer including a first sealing portion  and a second sealing portion, the first sealing portion disposed between the frame and an inward facing side of the positive electrode (the top segment of 27 in Fig. 5 as the top segment is disposed between the inward facing side of the cathode 20 and the structural film member 25a), and the second sealing portion disposed between the frame and an inward facing side of the negative electrode (the bottom segment of 27 in Fig. 5 as the bottom segment is disposed between the inward facing side of the anode 21 and the structural film member 25b), wherein the frame is secured relative to the positive electrode and the negative electrode by the sealing material layer (“Adhesive 27 flows 
Regarding claim 2, Nachtmann discloses all of the limitations for the electrochemical cell as set forth in claim 1 above, and wherein the first sealing portion and the second sealing portion reside entirely within an outer peripheral edge of both the positive electrode and the negative electrode (“Adhesive 27 flows through vias 26a and 26b to attach structural film layers 25a and 25b to… electrodes 20 and 21” [0032], and vias 26a and 26b reside entirely within the positive electrode 20 and the negative electrode 21).
Regarding claim 3, Nachtmann discloses all of the limitations for the electrochemical cell as set forth in claim 1 above, and wherein an opening is provided in the frame between an inner peripheral edge of the frame and an outer peripheral edge of the frame (26a and 26b Fig. 5, distinct set of “plurality of vias” between 26a and 26b [0020]), and the opening is disposed outside a peripheral edge of the positive electrode and the negative electrode (as “The first structural film layer 25a is disposed around the periphery of the MEA” and “second structural film layer 25b is also disposed around the periphery of the MEA” [0020] where the MEA includes the positive and negative electrodes and “vias 26a and 26b are formed in structural film layers 25a and 25b” [0032], then the openings, or vias 26a and 26b, are also disposed around the periphery of the positive and negative electrodes. Fig. 5 shows that the vias 26a and 26b are outside of the horizontal, or top and bottom, edges of the electrodes 20 and 21).
Regarding claim 7
Regarding claim 9, Nachtmann discloses all of the limitations for the electrochemical cell as set forth in claim 1 above, and wherein the frame is thermally conductive (“different methods of bonding… not only temperature and pressure, may be used to adhere structural support films 25a and 25b” [0020]).

Claim Rejections - 35 USC § 103
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nachtmann (US 2011/0177423 A1) as applied to claim 1 above, and further in view of Kageyama et al (CN 105556725 A, using US 2016/0190610 A1 as its English equivalent). Hereinafter referred to as Kageyama.
Regarding claim 4 and 5, Nachtmann discloses all of the limitations for the electrochemical cell as set forth in claim 1 above, but does not disclose wherein the frame has a non-uniform cross sectional thickness, and wherein the frame has a T-shaped cross-sectional shape including a first frame portion disposed between the positive electrode and the negative electrode that has a first thickness, and a second frame portion disposed outside a periphery of the positive electrode and the negative electrode that has a second thickness, where the second thickness is greater than the first thickness.
However, Kageyama discloses an electrochemical cell (“polymer electrode assembly” [0001]) that comprises a single positive electrode (“air electrode layer (cathode) 13” [0020]), a single negative electrode (“fuel electrode layer (anode) 12” [0020]), a separator that is disposed between the positive electrode and the negative electrode (“electrolyte membrane 11” [0020]), an electrically-insulating frame (“frame 1” [0019]) disposed between portions of the positive electrode and the negative electrode so as to isolate the positive electrode and the negative 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify the frame of Nachtmann in view of Kageyama wherein the frame has a non-uniform cross sectional thickness and wherein the frame has a T-shaped cross-sectional shape including a first frame portion disposed between the positive electrode and the negative electrode that has a first thickness, and a second frame portion disposed outside a periphery of the positive electrode and the negative electrode that has a second thickness, where the second thickness is greater than the first thickness in order to achieve an electrochemical cell with a frame that reduces the variability of the sealing function of a stack of the electrochemical cell and improves the power generating efficiency of the electrochemical cell.

Claims 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nachtmann (US 2011/0177423 A1) as applied to claim 1 above, and further in view of Desilvestro et al (US 2007/0042264 A1). Hereinafter referred to as Desilvestro.
Regarding claims 6, 8, and 10, Nachtmann discloses all of the limitations for the electrochemical cell as set forth in claim 1 above, but does not disclose wherein the frame has a uniform thickness and includes a detent that is shaped and dimensioned to receive a sensor lead, wherein the frame includes reinforcing elements, and wherein the frame includes features that aid an attachment of at least one sensor lead, and a cell monitoring equipment thereto.
However, Desilvestro discloses an electrochemical cell (“high power battery” [0009]) that comprises a single positive electrode (comprising of 22 and 26 Fig. 1, “bipolar plate” and “electrochemically active cathode layer” [0021]), a single negative electrode (comprising of top 
Therefore it would have been obvious for a person of ordinary skill in the art to modify the frame of Nachtmann in view of Desilvestro wherein the frame has a uniform thickness and includes a detent that is shaped and dimensioned to receive a sensor lead, wherein the frame includes reinforcing elements, and wherein the frame includes features that aid an attachment of at least one sensor lead, and a cell monitoring equipment thereto in order to achieve an electrochemical cell with a leak-proof enclosure and electrical insulation and that is less likely to become unbalanced in terms of its ratio of anode-to-cathode capacity due to significant increases in voltage drop during discharge and cell voltage required during charge as the sensor leads received and attached provides easier detection of an arising problem in a plurality of the electrochemical cell.

Response to Arguments
Applicant's arguments filed 17 January 2022 have been fully considered but they are not persuasive. 
Applicant appears to argue that Nachtmann fails to disclose the arrangement described in the limitation of claim 1 reciting “the first sealing portion disposed between the frame and an inward facing side of the positive electrode, and the second sealing portion disposed between the frame and an inward facing side of the negative electrode”.
In response to this argument, Nachtmann meets these limitations as the top segment of 27, representing the first sealing portion, in Fig. 5 is shown to be disposed between the bottom 

Applicant appears to argue that, in reference to a re-labelled copy of Nachtmann Fig. 5 in light of Nachtmann Fig. 2, Nachtmann fails to disclose “an electrically-insulating frame disposed between portions of the positive electrode and the negative electrode so as to isolate the positive electrode and the negative electrode” as recited in claim 1.
In response to this argument, the examiner respectfully disagrees to applicant’s interpretation of the invention of Nachtmann by the second mark-up of Nachtmann Fig. 5 in view of Fig. 2. Nachtmann discloses that the Fig. 5 is an example of the applicability of the prior art invention to a variety of other assembly designs ([0032]), while Fig. 2 is of another embodiment than Fig. 5. Therefore, the examiner is not persuaded about the assertion that Fig. 5 may be mis-labeled as published, and the 102 rejection of the recited limitation of claim 1 is maintained as Nachtmann discloses an electrically-insulating frame, or structural film layer 25a and 25b, shown to be disposed between the positive and the negative electrodes 20 and 21 in Fig. 5, and shown to isolate the positive electrode and the negative electrode from each other as the structural film layers occupy the space in between the layers as they are adhered together and [0004] discloses that the structural film layer of the invention of Nachtmann serves as the “Protecting [of] the membrane from gas diffusion media fiber puncture” where “short circuiting the assembly” occurs.

Applicant appears to argue that Nachtmann does not disclose the subject matter of claim 2 that recites “the first sealing portion and the second sealing portion reside entirely within an outer peripheral edge of both the positive electrode and the negative electrode”.
In response to this argument, the examiner respectfully disagrees that Nachtmann does not disclose the subject matter of claim 2. The examiner interprets Fig. 5 as a snapshot of the electrochemical cell of Nachtmann before structural film layer 25a and 25b are “joined to fit and bonded peripherally only along the edge with pressure and temperature” [0031] which causes the adhesive to flow through the openings, or vias 26a and 26b. A person of ordinary skill would be able to reason that the pressure and temperature applied onto the adhesive 27 would cause a displacement of the adhesive toward the openings, which are disposed entirely within the outer lateral edges of the electrodes as illustrated in Fig. 5.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721